Citation Nr: 1606845	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-45 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from January 1984 to January 1989 and from August 1989 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that, per his request, the Veteran was scheduled for a hearing with a member of the Board, to be held at the RO on January 27, 2016.  The Veteran was notified of his scheduled hearing via a letter dated on December 3, 2015.  On January 11, 2016, the RO sent to the Veteran another letter reminding him of his scheduled hearing and asking him to confirm that he would attend.  No confirmation was received, and on January 21, 2016, the RO attempted to contact the Veteran by telephone to ascertain whether he would attend his scheduled hearing, but was unsuccessful.  The Veteran then failed to report for his scheduled hearing on January 27, 2016.  Given the Veteran's failure to attend his scheduled hearing and as there is no indication that either notification letter was returned as undeliverable, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2015).


FINDINGS OF FACT

1.  The evidence of record does not establish a current right ear hearing impairment as defined by VA.

2.  The credible evidence fails to show that tinnitus first manifested in service and the probative evidence does not demonstrate that any current tinnitus is related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claims via a letter dated in September 2009, which the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), private treatment records, and statements from the Veteran.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, the Veteran was provided with a VA examination in connection with his claim.  Although the audiological examination was conducted in 2010, as will be discussed in further detail below, the Veteran has not indicated a worsening of his hearing since that time and the evidence does not otherwise suggest that his right ear hearing acuity has diminished since that time such that an additional examination is necessary.  The Board finds that when reviewing the record as a whole, the information contained in the VA examination report and medical treatment records, along with the lay evidence of record, provides the Board with adequate evidence upon which to rely to evaluate the merits of the claims decided herein.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him an adequate VA examination in connection with his claims and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. 
§ 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

A.  Right Ear Hearing Loss

In the instant case, service connection has been established for left ear hearing loss.  It is the RO's denial of service connection for right ear hearing loss with which the Veteran disagrees.  

The Board notes that for VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In support of his claim of service connection for hearing loss, the Veteran submitted the report of a private audiogram, showing that his pure tone auditory thresholds were, in relevant part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
N/A
25
LEFT
20
20
20
45
55

Speech recognition scores were 100 percent in the right ear.  (In this regard, it is unclear whether the Maryland CNC Test was employed.  However, clarification is unnecessary - if it was employed the Veteran would not demonstrate hearing loss for VA purposes, and if it was not employed the findings could not be used.)

In June 2010, the Veteran was afforded a VA audiological evaluation.  Audiometric testing conducted during that examination recorded the Veteran's pure tone auditory thresholds to be, in relevant part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
15
15
10
35
60

Speech recognition was 96 percent in the right ear.

The record is devoid of audiometric testing data since June 2010 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  Although this data is more than 5 years old, the Veteran has also not indicated a worsening of his hearing acuity since the June 2010 audiogram was conducted, and the evidence of record does not otherwise suggest that the Veteran's right ear hearing has diminished since that time such that a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); 38 C.F.R. § 3.327(a) (2015) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

In the instant case, objective test results, both private and VA, demonstrate that the Veteran does not have a right ear hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has also held specifically that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Hence, in the absence of evidence that the Veteran currently has right ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for right ear hearing loss is not warranted.

B.  Tinnitus

The Veteran has also alleged his belief that he has tinnitus as a result of acoustic trauma sustained in service.  As recorded in the June 2010 VA examination report and the Veteran's November 2010 VA Form 9, the Veteran reported that he first noticed symptoms of tinnitus during service in 1986.  He stated that the tinnitus became more and more severe as time went on and had been constant for the last year.

In the instant case, the Board has determined that the Veteran's statements regarding the onset and continuity of tinnitus symptomatology are not credible.  This is so because the Veteran denied having any ear trouble on his December 1987 and August 1988 reports of medical history.  Although the Veteran checked the box indicating ear, nose, or throat trouble on his May 1991 report of medical history, there is nothing to suggest that he was then experiencing tinnitus symptoms, especially in light of the fact that when the Veteran first filed for VA disability compensation in September 1991, he made no mention of tinnitus or related symptomatology at that time.  His benefits application shows that he did however at that time seek service connection a left leg disability, hepatitis, a tonsillectomy, rhinoplasty, HSV infection, a peptic ulcer, and bilateral hallux valgus.  It is not clear to the Board why the Veteran did not claim service connection for tinnitus in 1991 if he was in fact experiencing symptoms of such, when he was aware of how to file for service-connected disability benefits and reportedly had had ringing in his ears since 1986.  The Board finds that his evidence undermines the Veteran's credibility in reporting tinnitus symptoms since 1986 and renders his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Further, the audiologist who examined the Veteran in 2010 opined against an association between the Veteran's tinnitus and service.  The audiologist's opinion was based on the Veteran's vague report concerning the onset of intermittent tinnitus in 1986 without a specific description of frequency or characteristic, the lack of evidence suggesting the onset of tinnitus in service, and the Veteran's report that constant tinnitus did not have its onset until a year prior.  The Board finds no reason to discount the probative value of the audiologist's opinion, especially in light of the fact that the Board has determined that the Veteran's lay statements regarding the onset and continuity of tinnitus symptomatology are not credible.  

Accordingly, regardless of whether the Veteran experienced acoustic trauma in service, his claim of service connection must be denied as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  The Board also points out that there is no credible evidence to show that tinnitus existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application in this case.  In reaching the conclusion that the evidence fails to support a finding of service connection for tinnitus, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


